[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE
The motion to strike count three of the plaintiffs' revised complaint, which is dated April 9, 2002, is granted. In deciding the motion (Item #152), the court has applied the functional analysis test and has concluded that the CUTPA claim is functionally identical to the CPLA claim. The court has not addressed the plaintiffs' proposed amendment that is dated June 6, 2002.
  ___________________ THIM, J.